Citation Nr: 1127416	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  10-08 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from July 1971 to April 1972.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska, which denied entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran filed a notice of disagreement in August 2009, a statement of the case was issued in December 2009 and a substantive appeal was received in February 2010.  The Veteran testified at a Board hearing in June 2010; the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The evidence of record contains a March 2007 VA audiogram; however, the audiometric report shows puretone hearing thresholds in graphic form instead of numeric form.  Moreover, the examiner did not comment on whether any hearing loss or tinnitus was present.  A December 2008 VA audiogram is also of record; however, the audiometric report also only shows puretone hearing thresholds in graphic form instead of numeric form.  The December 2008 VA audiologist stated that there were normal thresholds from 250 to 2000 Hertz with a mild to moderately-severe sensorineural hearing loss from 3000 to 8000 Hertz; however, the specific puretone thresholds are not reflected.  As the audiogram reports show puretone hearing threshold levels in graphic form instead of numeric form , they are not in a format compatible for VA interpretation.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (holding that neither the Board nor the RO may interpret graphical representations of audiometric data).  A request should be made for any related VA treatment records associated with his March 12, 2007, and December 17, 2008 audiological evaluations, to include a request to provide the values for the puretone threshold averages reflected in the audiograms.  Also, updated VA treatment records from the Anchorage VA Medical Center (VAMC) should be associated with the claims folder for the period January 1, 2009, to the present.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran has testified that during service in the Army he served as a light infantryman and was exposed to M-16, 45 millimeter hand guns, and .50 caliber guns, and 105 howitzer.  The Veteran's DD Form 214 and service personnel records, including his 201 personnel file, should be associated with the claims folder.  

In light of the lay testimony of acoustic trauma experienced during service, the Veteran should be afforded a VA examination to assess the nature and etiology of his claimed bilateral hearing loss and tinnitus.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Accordingly, the case is REMANDED for the following actions:

1.  Request the following from the Anchorage VAMC:

a)  Associate all VA treatment records associated with the March 12, 2007, and December 17, 2008 audiological evaluations;

b)  Request the numeric form of the puretone hearing threshold levels shown in the March 12, 2007 audiogram;

c)  Request the numeric form of the puretone hearing threshold levels shown in the December 17, 2008 audiogram;

d)  Associate updated treatment records from the Anchorage VAMC for the period January 1, 2009, to the present.  

If any such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

2.  Request the Veteran's DD Form 214 and service personnel records, including his 201 personnel file, from the National Personnel Records Center (NPRC).  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

3.  Schedule the Veteran for a VA audiometric examination to ascertain whether he currently suffers from bilateral hearing loss disability, as defined by 38 C.F.R. § 3.385, and the etiology of any bilateral hearing loss and tinnitus.  It is imperative that the claims file be made available to and be reviewed by the examiner.  

If the Veteran suffers from bilateral hearing loss as defined by 38 C.F.R. § 3.385, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that bilateral hearing loss had its clinical onset in service or is otherwise related to the Veteran's period of service, to include in-service noise exposure.  

If the Veteran suffers from tinnitus, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that tinnitus had its clinical onset in service or is otherwise related to the Veteran's period of service, to include in-service noise exposure.  

All opinions and conclusions expressed must be supported by a complete rationale in a report.  However, if the requested opinion(s) cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  The examiner should reconcile any opinion with the service treatment records, lay statements of noise exposure in-service and post-service lay statements pertaining to hearing loss symptomatology, and any post-service medical findings of bilateral hearing loss and tinnitus.

4.  After completion of the above, the RO should readjudicate the Veteran's claims of service connection for bilateral hearing loss and tinnitus.  If either benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


